DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/05/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1,2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (PG Pub 2021/0305223; hereinafter Shih).

    PNG
    media_image1.png
    742
    1232
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Shih teaches semiconductor package 500 comprising: 
a lower redistribution layer (20; lower RDL) including a plurality of lower ball pads forming N lower ball pad groups (18A,18D), N being an integer greater than or equal to two (e.g. 10); 
a semiconductor chip 12,13 on the lower redistribution layer (see Fig. 1); 
an expanded layer (annotated “expanded layer” in Fig. 1 above) surrounding the semiconductor chip (from above) on the lower redistribution layer (see Fig. 1); 
an upper redistribution layer (annotated “upper RDL” in Fig. 1 above) on the semiconductor chip and the expanded layer (see Fig.1), the upper redistribution layer including a plurality of upper ball pads forming M upper ball pad groups (18A,18D), M being an integer equal to N (e.g. 10), the M upper ball pad groups including a dummy upper ball pad group (18D) and remaining upper ball pad groups (18A), the dummy ball pad group being defined by each of the plurality of upper ball pads in one of the M upper ball pad groups (see Fig. 1); 
a chip-lower portion electrical connection path (annotated “clp” in Fig. 1 above) electrically connecting the one of the N lower ball pad groups to the semiconductor chip (para [0056]); and 
an upper portion-lower portion electrical connection path (annotated “up/lp” in Fig. 1 above) connecting the remaining lower ball pad groups to remaining upper ball pad groups (see Fig. 1), the N lower ball pad groups including the one of the N lower ball pad groups and the remaining lower ball pad groups (see Fig. 1).  
Regarding claim 2, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Shih teaches the upper portion-lower portion electrical connection path (up/lp) is a vertical electrical connection path (as noted by annotated dashed line) for electrically connecting a corresponding upper ball pad group (M group) to a corresponding lower ball pad group that overlap each other in a vertical direction among the remaining upper ball pad groups and the remaining lower ball pad groups (see Fig. 1).
Regarding claim 4, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Shih teaches 
the N lower ball pad groups (N group) comprise a first lower ball pad group (18A) and a second lower ball pad group (18D), 
the M upper ball pad groups (M group) comprise a first upper ball pad group (18A) and a second upper ball pad group (18D) respectively overlapping the first lower ball pad group and the second lower ball pad group in a vertical direction (see Fig. 1), 
the first lower ball pad group and the first upper ball pad group are electrically connected to each other through the upper portion-lower portion electrical connection path (see Fig. 1), and 
each of the upper ball pads in the second upper ball pad group, from among the plurality of upper ball pads, is a dummy ball pad such that the second upper ball pad group is the dummy upper ball pad group (see Fig. 1).
Regarding claim 5, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Shih teaches the N lower ball pad groups (N group) comprise a first lower ball pad group (18A) and a second lower ball pad group (18D), 
the M upper ball pad groups (M group) comprise a first upper ball pad group (18A) and a second upper ball pad group (18D) respectively overlapping the first lower ball pad group and the second lower ball pad group in a vertical direction (see Fig. 1), 
 the first lower ball pad group and the second upper ball pad group are electrically connected to each other through the upper portion-lower portion electrical connection path (see Fig. 1), and 
each of the upper ball pads in the first upper ball pad group, from among the plurality of upper ball pads, is a dummy ball pad such that the first upper ball pad group is the dummy upper ball pad group (see Fig. 1).
Regarding claim 6, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Shih teaches the N lower ball pad groups (N group) comprise a first lower ball pad group (annotated “1st”in Fig. 1 above), a second lower ball pad group (annotated “2nd”in Fig. 1 above), a third lower ball pad group (annotated “3rd in Fig. 1 above), and a fourth lower ball pad group (annotated “4th”in Fig. 1 above), 
the M upper ball pad groups (M group) comprise a first upper ball pad group  (annotated “1st”in Fig. 1 above), a second upper ball pad group (annotated “2nd” in Fig. 1 above), a third upper ball pad group (annotated “3rd in Fig. 1 above), and a fourth upper ball pad group (annotated “4th”in Fig. 1 above) respectively overlapping the first lower ball pad group, the second lower ball pad group, the third lower ball pad group, and the fourth lower ball pad group in a vertical direction (see Fig. 1), 
the upper portion-lower portion electrical connection path (up/lp-vertical dashed lines belonging to the “1st”) comprises a first upper portion-lower portion electrical connection path electrically connecting the first lower ball pad group to the first upper ball pad group (see Fig. 1), a second upper portion-lower portion electrical connection path (up/lp-vertical dashed lines belonging to the “2nd”) electrically connecting the second lower ball pad group to the second upper ball pad group, and a third upper portion-lower portion electrical connection path (up/lp-vertical dashed lines belonging to the “3rd) electrically connecting a fourth lower ball pad group to a third upper ball pad group, 
the semiconductor chip 13 is electrically connected to the third lower ball pad group (3rd) through the chip-lower portion electrical connection path (clp; see Fig.1), and each of the upper ball pads in the fourth upper ball pad group (4th), from among the plurality of upper ball pads, is a dummy ball pad 18d such that the fourth upper ball pad group is the dummy upper ball pad group (see Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, as applied to claim 1 above.
Regarding claim 3, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Although, Shih teaches the upper portion-lower portion electrical connection path (up/lp) is a vertical electrical connection path (as noted by annotated dashed line) for electrically connecting a corresponding upper ball pad group (M group) to a corresponding lower ball pad group that overlap each other in a vertical direction among the remaining upper ball pad groups and the remaining lower ball pad groups (see Fig. 1).
Shih does not explicitly teach the upper portion-lower portion electrical connection path (up/lp) “is a step-type electrical connection path.”
However, one of ordinary skill in the art would have found it obvious to change the shape of the electrical connection path to alternatively be a step path instead of a vertical path since either connection would equally be capable of providing electrical communication between the upper ball pad group and the lower ball pad group.
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 7, refer to the Examiner’s modified mark-up pf Fig. 1 provided above, Shih teaches the N lower ball pad groups (N group) comprise a first lower ball pad group (annotated “1st”in Fig. 1 above), a second lower ball pad group (annotated “2nd”in Fig. 1 above), a third lower ball pad group (annotated “3rd in Fig. 1 above), and a fourth lower ball pad group (annotated “4th”in Fig. 1 above), 
the M upper ball pad groups (M group) comprise a first upper ball pad group  (annotated “1st”in Fig. 1 above), a second upper ball pad group (annotated “2nd” in Fig. 1 above), a third upper ball pad group (annotated “3rd in Fig. 1 above), and a fourth upper ball pad group (annotated “4th”in Fig. 1 above) respectively overlapping the first lower ball pad group, the second lower ball pad group, the third lower ball pad group, and the fourth lower ball pad group in a vertical direction (see Fig. 1), 
the upper portion-lower portion electrical connection path (up/lp-vertical dashed lines belonging to the “1st”) comprises a first upper portion-lower portion electrical connection path electrically connecting the first lower ball pad group to the first upper ball pad group (see Fig. 1), a second upper portion-lower portion electrical connection path (up/lp-vertical dashed lines belonging to the “2nd”) electrically connecting the second lower ball pad group to the second upper ball pad group, and a third upper portion-lower portion electrical connection path (up/lp-vertical dashed lines belonging to the “3rd) electrically connecting a fourth lower ball pad group to a third upper ball pad group, 
the semiconductor chip 13 is electrically connected to the third lower ball pad group (3rd) through the chip-lower portion electrical connection path (clp; see Fig.1), and each of the upper ball pads in the fourth upper ball pad group (4th), from among the plurality of upper ball pads, is a dummy ball pad 18d such that the fourth upper ball pad group is the dummy upper ball pad group (see Fig. 1).
He does not teach an alternative way of connecting the M group to the N group such that “the upper portion-lower portion electrical connection path comprises a first upper portion-lower portion electrical connection path electrically connecting the first lower ball pad group to the second upper ball pad group, a second upper portion-lower portion electrical connection path electrically connecting the second lower ball pad group to the third upper ball pad group, and a third upper portion-lower portion electrical connection path electrically connecting the third lower ball pad group to the fourth upper ball pad group.” 
However, one of ordinary skill in the art would have found it obvious to change the shape of the electrical connection paths as claimed since either connection would equally be capable of providing electrical communication between the upper ball pad group and the lower ball pad group.
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Bishop et al. (PG Pub 2017/0148755) teaches a semiconductor device.
	b. Barth et al. (PG Pub 2015/0282367) teaches a stacked electronic package.
c. Kang et al. (PG Pub 2022/0068784) teaches a semiconductor package.
D. Lee et al. (PG Pub 2021/0407924) teaches a semiconductor package.

Allowable Subject Matter
3.	Claims 8-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, the N lower ball pad groups comprise a first lower ball pad group, a second lower ball pad group, a third lower ball pad group, a fourth lower ball pad group, a fifth lower ball pad group, a sixth lower ball pad group, a seventh lower ball pad group, and an eighth lower ball pad group, the M upper ball pad groups comprise a first upper ball pad group, a second upper ball pad group, a third upper ball pad group, a fourth upper ball pad group, a fifth upper ball pad group, a sixth upper ball pad group, a seventh upper ball pad group, and an eighth upper ball pad group respectively overlapping the first lower ball pad group, the second lower ball pad group, the third lower ball pad group, the fourth lower ball pad group, the fifth lower ball pad group, the sixth lower ball pad group, the seventh lower ball pad group, and the eighth lower ball pad group in a vertical direction, the upper portion-lower portion electrical connection path comprises, a first upper portion-lower portion electrical connection path electrically connecting the first lower ball pad group to the first upper ball pad group, a second upper portion-lower portion electrical connection path electrically connecting the second lower ball pad group to the second upper ball pad group, a third upper portion-lower portion electrical connection path electrically connecting the third lower ball pad group to the third upper ball pad group, a fourth upper portion-lower portion electrical connection path electrically connecting the fourth lower ball pad group to the fourth upper ball pad group, a fifth upper portion-lower portion electrical connection path electrically connecting the sixth lower ball pad group to the fifth upper ball pad group, a sixth upper portion-lower portion electrical connection path electrically connecting the seventh lower ball pad group to the sixth upper ball pad group, and a seventh upper portion-lower portion electrical connection path electrically connecting the eighth lower ball pad group to the seventh upper ball pad group, the semiconductor chip is electrically connected to the fifth lower ball pad group through the chip-lower portion electrical connection path, and each of the upper ball pads in the eighth upper ball pad group, from among the plurality of upper ball pads, is a dummy ball pad such that the eighth upper ball pad group is the dummy upper ball pad group.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a plurality of semiconductor packages, the plurality of semiconductor packages including a first semiconductor package and a second semiconductor package stacked on the first semiconductor package, each of the plurality of semiconductor packages including a lower redistribution layer, a semiconductor chip on the lower redistribution layer, an expanded layer surrounding the semiconductor chip on the lower redistribution layer, an upper redistribution layer on the semiconductor chip and the expanded layer, and a first upper portion-lower portion electrical connection path, the lower redistribution layer including a plurality of lower ball pads forming a plurality of lower ball pad groups, the plurality of lower ball pad groups including a first lower ball pad group and a second lower ball pad group, the upper redistribution layer including a plurality of upper ball pads forming a plurality of upper ball pad groups, the plurality of upper ball pad groups including a first upper ball pad group and a second upper ball pad group, the first lower ball pad group and the first upper ball pad group being electrically connected through the first upper portion-lower portion electrical connection path, and each of the upper ball pads in the second upper ball pad group, from among the plurality of upper ball pads, being a dummy ball pad.  Claims 10-17 would be allowable, because they depend on allowable claim 9.
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, a first semiconductor package, a second semiconductor package, a third semiconductor package, a fourth semiconductor package which are stacked sequentially, each of the first semiconductor package, the second semiconductor package, the third semiconductor package, and the fourth semiconductor package including a lower redistribution layer, a semiconductor chip on the lower redistribution layer, an expanded layer surrounding the semiconductor chip on the lower redistribution layer, an upper redistribution layer on the semiconductor chip and the expanded layer, a first upper portion-lower portion electrical connection path, a second upper portion-lower portion electrical connection path, a chip-lower portion electrical connection path, and a third upper portion-lower portion electrical connection path, the lower redistribution layer including a plurality lower ball pads forming a plurality of lower ball pad groups, the plurality of lower ball pad groups including a first lower ball pad group, a second lower ball pad group, a third lower ball pad group, and a fourth lower ball pad group, the upper redistribution layer including a plurality of upper ball pads forming a plurality of upper ball pad groups, the plurality of upper ball pad groups including a first upper ball pad group, a second upper ball pad group, a third upper ball pad group, and a fourth upper ball pad group, the first lower ball pad group and the first upper ball pad group being electrically connected through the first upper portion-lower portion electrical connection path, the second lower ball pad group and the second upper ball pad group being electrically connected through the second upper portion-lower portion electrical connection path, the third lower ball pad group and the semiconductor chip being electrically connected through the chip-lower portion electrical connection path, the fourth lower ball pad group and the third upper ball pad group being electrically connected through the third upper portion-lower portion electrical connection path, and each of the upper ball pads forming the fourth upper ball pad group, from among the plurality of upper ball pads, being a dummy ball pad..  Claims 19-20 would be allowable, because they depend on allowable claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895